Title: To Thomas Jefferson from John Hartwell Cocke, 6 April 1825
From: Cocke, John Hartwell
To: Jefferson, Thomas


Dear Sir,
Bremo.
April 6. 1825.
I have just risen from a conference with General Cocke on the subject of the Law-Professorship at the University the result of which I beg leave to communicate to you.Some two or three years ago, after our contract with Doctor Cowper had been dissolved, General Cocke & myself felt greatly desirous to get Judge Carr appointed to the Law-Chair, but your answer to the letter which I wrote on that subject from Richmond, so strongly discouraged the suggestion, that we abandoned the scheme  as inadmissable, on the ground of your uniform & strong repugnance to have any the least agency in the promotion of your relatives to office or appointment. But, in the present state of affairs, after so many failures to procure persons fitted for the station, from without the circle of your connections, we are of opinion, that the public good requires that we should resume our former plan of proposing Judge Carr as Professor of Law. We have written on this subject to Mr Madison, and if he should approve the suggestion, we request the favor of you to ascertain the views of the members generally.  We think that Judge Carr would fill the appointment with honor to himself & utility to his country, and that he would carry into the institution a character, temper & deportment, admirably calculated to promote harmony among the Professors, and to conciliate the affections of the students. He is universally  esteemed & respected, and we believe the appointment would be popular.I am, dear Sir, ever your faithful friendJoseph C. CabellI entirely concur in the aboveJohn H. Cocke